Honorable   Roland    Bogd
County Attorney
Collin    County
McKinney, Texas

Dear Sir:                              Attention     Mr. flwight    Whitwell

                                       Opinion   No.    O-2332
                                       Ii e:  Should    fees of officers    ba
                                              deposited     with the county
                                              depository     each day instead
                                              of every thirty     days?

              Your recent .request     for an opinion  of this          depart-
ment on the    above stated   ouesticn    has been received.

              Your   letter   reads,    in part,    as follows:

               "Our local   county depository      has made the
      contention     that all fees of officers        should be
      deposited     with them as they are collected         by the
      officer    instead   of the officer     waiting   until  the
      end of each month and filing         his report     and mak-
      ing his remittance       to the uounty Auditor whc ;Fn
      deposits     the fees in the county depository.
      other words, the depository         wants this money de-
      posited    with them each day instead        of waiting   30
      days t
               "In this connecticn       I call    your ottenticn       to
      Art. 3912E of the Civil         Statutes,     Subsection     5,
      which provides       that it shculd be the duty cf all
      officers     to charge and collect        in the-manner      auth-
      orized    by law all fees and commissions            which are
      permitted     by law to be assessed         and collected      for
      all official     service    performed     by them:      as and when
      such fees are collected         they shall be depcsited            in
      the officers      salary fund.      In the same article,           sub-
      section     0, the statute     says that officers        receiving
      an annual salary        as compensation      for their     services
Honorable     Roland   Soyd,   page 2 O-2332



        shall   on or before  the 5th day of each month
        file  with the County Auditor     on forms prescribed
        by him a detailed    report  of all fees collected
        by him during the proceeding      month and shall
        forthwith   pay into the officers’     salary fund for
        his office   all fees collected    by him during said
        month.

                “Also in Subsection      P of the sune statute        we
        find this language:         lWhere any officer    receives
        a srlary    payable    from the salary    fund created     for
        such officer,      all fees,   commissions     and other
        compensation     received    by him in his official      ca-
        pacity   shall be by him deposited        and paid monthly
        or oftener      into the salary    fund created     for such
        officer    and such remittance     shall be accompanied
        by his report      thereof.

                “These last two above quoted provisions       appear
        to apply only to counties      in excess   of 190,000 pop-
        ulation    as shown in Section    19 of the act.    If our
        conclusion    on that is corr.err,t then the only langu-
        age applying    to our county would be the language
        first   quoted above from section      5 and this  apparent-
        ly couId be construed    to mean that the officer      would
        have to report    and pay their    fees each day.

                 “Our officers    have been filing        the monthly re-
         port and remittance      s stemunder       the supervision
         and direction     of our Eounty Auditor.          We do not
         find any court decisions       under this statute        upon
         this question     and are therefore       unable to furnish
         l brief   of the matter,    but it occurs        to us that in
         as much as the County depository           is only entitled
         to have all county funds deposited            with it that the
         question    to be decidid    is whether or not officers
        fees    under the present     salary    set-up become county
         funds immediately     upon being collected          or whether
         they only become county funds at the end of a 30
         day period    when the officer      reports    the collections
         to the auditor..”

                Sections    4 and 5 of article      3912e,   Vernon’s      Annotated
Civil     Statutes,    reads as follows:

                “Sec. 4. In all counties         of this State con-
        taining    a population    of less   than on hundred and
        ninety   thousand    (190,000)   inhabitants    according to
        the last preceding      Federal    Census wherein the county
Honcrable    Roland    hoyd,       page   3 O-2332



         or precinct       officers      are compensated      on a salary
         basis under the provieions              of this act,     there shall
         be created      a fund to,be        known as the ‘Officerat        Sal-
         ary Fund of                      County, Texas. ) Such fund shall
         be .Jcept soparnte        and apart from all other county
         funds,    and shnll be held and diajwrsed              for the pur-
    :_- .pose of paying the salaries              of officers     and the sal-
         aries   of deputies,         assistants    and clerks     of officers
         who-are drawing a salary.from              said fund under the
         provisions      of tLir;ilr;Act, and to pay the authorized
         expenses     of,thier      offices.      Such funds shall     be de-
         posited     in the county depository            and shall    be pro-
         tected    to the same extend as other county funds.

               "Sec. .5.     It shall be the duty of sll officers
       to charge and collect         in the manner authorized               by law
       all fees and commissions           which are permitted           by law
       to be assessed       and collected       for all official          service
     _ performed    by them.       As and.when such fees are co lected
    _ they'.shall     be deposited       in the Officers~          Salary ~&d
       or funds provided        in this Act.        In event the k!ominiaa-
       loners'    Court finds      that the failure         to collect        any
       fee or commission        was due to neglect          on the part of
       the officer     charged with the responsibility                 of col-
       lecting    same, the amount of such fee or commission
       ahrll, be deducted       from the sa&ry         of such officer.
       Before   any such deduction          is made, the Commissionerst
       Court shnll      furnish    such ofi'icer      with an itemized            -
       statement    cf the un#Nected            fees with which his ac-
       count is to be char$edi and shall              notify     such officer
       of the time and qirce          for a hearing        cn same, to de-
       termine whether such officer             wi$:,guil~jy"?fi,::~~~gli~ence,
       which time for he*fing           shall   be at leastten          days
       subsequent     to the dste of notice.             Unless m officer
       is charged by lavv with the responsibility                   of collect-
       ing fees,     the   Commissioners'       Court    shall     not   in any
       event make any deductions            from the authorized            salary
       of such officer."

                  The two     provisions     of Article    3912i,  quoted above,
apply to all counties            containing    a population     of less than
190,000    inhabitants        according     to the last preceding      Federal
census,    wherein the        county officers     are compensated       on a
salary    basis.     Collin      County has a population        of 46,180    in-
hab'ftants    according       to the last preceding        Federal   census,     and
the county officials           are compensated      on an annual salary        basis
therefoae,       the above     quoted provisions        would be appiic(LbWto
said county.

                 In view      of   the    foregoing   statutes,   you   are   respect-
Honorabla   Roland   fioyd,   page   4 O-2332




fully    advised that it is the opinion       of this department     that
when a county has selacted.&?@ounty          depository   in,the   manner
required    by law, all moniss collected       by various    county of?
ficials,     should,  as and when collected,      be deposited    in the
variousfunds       to which they,ri@#ul~ly      belong,   in the county
depository.




APPRPPDy l$U&O       1940
ATTORNEY'GENERALOF TEXAS

APPROVEDOPINION COMMITTEE
BYBWF, CHAIRMAN